Case 8:20-bk-03563-RCT Doc159 Filed 12/02/20 Page 1 of 3

UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION
www.fimb.uscourts.gov

IN RE: Case No.: 8:20-bk-03563-RCT
Chapter 7

PERFORMANCE DRIVEN LANDSCAPING

CORP.,

Debtor.

 

OBJECTION TO CLAIM OF JOY DEGRASSE
BY GARDENMASTERS OF SW_FLORIDA, INC,

Gardenmasters of SW Florida, Inc., by and through its undersigned
attorneys, objects to the claim of Joy DeGrasse pursuant to Rule 3007 of the
Federal Rules of Bankruptcy Procedure and states as follows:

1. Joy DeGrasse Claim. The sole shareholder of the Debtor is Joy
DeGrasse. The 2018 federal tax return of the Debtor reflects “Loans to
shareholders” of $1,265,996. A copy of the tax return is attached as Exhibit A. In
other words, Ms. DeGrasse owes the Debtor $1,265,996. The Plan, nevertheless

proposes to pay a claim in the amount of $300,000 to Ms. DeGrasse. See Docket

2688358v1
Case 8:20-bk-03563-RCT Doc159 Filed 12/02/20 Page 2 of 3

Entry #19, page 18. The claim of Ms. DeGrasse should be stricken.
Dated: December a, 2020.

BLALOCK WALTERS, P.A.

/s/ Fred E. Moore

Fred E. Moore, Esquire

FBN: 0273480

Email: fmoore@blalockwalters.com

Charles F. Johnson, Esquire

FBN: 898937

Email: cjohnson@blalockwalters.com

Secondary: eservice@blalockwalters.com

802 11" Street West

Bradenton, Florida 32405

Telephone: 941.748.0100

Facsimile: 941.745.2093

Attorneys for Gardenmasters of SW Florida,
Inc.

CERTIFICATE OF SERVICE
I hereby certify that on December _&_, 2020, I electronically filed a true
and correct copy of the foregoing with the Clerk of the United States Bankruptcy
Court for the Middle District of Florida by filing using the CM/ECT system and it
will send notice to all parties receiving notice by CM/ECF, including Debra
Jackson, Trustee, 13829 Woodhaven Circle, Fort Myers, Florida 33905,

djjtrustee1(@gmail.com; Benjamin G. Martin, Esquire, 1620 Main Street, Suite 1,

2688358v1
Case 8:20-bk-03563-RCT Doc159 Filed 12/02/20 Page 3 of 3

Sarasota, Florida 34236, skipmartin@verizon.net; Benjamin E. Lambers, U.S.
Trustee, United States Trustee — TPA7/13, Timberlake Annex, Suite 1200, 501 E.
Polk Street, Tampa, FL 33602, ben.e.lambers@usdoj.gov.

BLALOCK WALTERS, P.A.

/s/ Fred E. Moore

Fred E, Moore, Esquire

FBN: 0273480

Email: fmoore@blalockwalters.com

Charles F. Johnson, Esquire

FBN: 898937

Email: cjohnson@blalockwalters.com

Secondary: eservice@blalockwalters.com

802 11" Street West

Bradenton, Florida 32405

Telephone: 941.748.0100

Facsimile: 941.745.2093

Attorneys for Gardenmasters of SW Florida,
Inc.

2688358v1
